DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

  Previous Rejections
Applicant’s arguments, filed 02/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Castrogiovanni et al (USP 5,139,570), in view of Mercado et al (US 2017/0007516) and further in view of Davies et al (USP 4,482,538 A).
	Castrogiovanni disclosed a nail stain remover [title and abstract] comprising, in a cosmetically suitable vehicle, an abrasive agent [col 1, lines 43-48] and a mixture [col 2, line 30], generally, of solvents (e.g., ethanol, at [col 2, line 36]) and protectants (e.g., glycerol, at [col 2, line 48]). Generally disclosed, also, were thickeners, gelling agents, emollients and water [col 2, lines 20-28 and at line 32; claim 3].
	Castrogiovanni did not disclose acetone, or amounts thereof, as recited in claim 1. Although Castrogiovanni taught ethanol (e.g., C2-C3 monoalcohol) and glycerol (e.g., glycerin), Castrogiovanni was silent the amounts thereof, as recited in claim 1. Since Castrogiovanni was silent the amount of glycerol, Castrogiovanni did not specifically teach an amount of water less than an amount of glycerin, as recited in claim 1.
Although Castrogiovanni generally disclosed thickeners and gelling agents, Castrogiovanni did not specifically disclose a cellulose polymer, as recited in claim 1. Although Castrogiovanni taught abrasive agents comprised in a cosmetically suitable vehicle, Castrogiovanni did not specifically disclose the said abrasive as suspended, as recited in claim 1.
	Mercado taught a nail polish remover [title] comprising 50-99 % of a solvent (disclosed were combinations of acetone and ethanol, at claim 1 and at ¶0029]); 1-20 % of glycerin as an emollient [0009]; water, at 1-45 % [0010] and hydroxypropyl cellulose, at 1.5-10 %, as a gelling agent [0008].
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to include acetone and ethanol for incorporation into nail polish removers, based on their recognized suitability for the intended use as solvents. Moreover, it would have been prima facie obvious to include acetone and ethanol at 50-99 % because at the said amounts, the ingredients were suitable as nail polish remover solvents, as taught by Mercado [Mercado; 0029].
Since Castrogiovanni generally disclosed emollients, it would have been prima facie obvious to one of ordinary skill in the art to include, within Castrogiovanni, emollients (e.g., glycerin), at 1-20 %, as taught by Mercado.  It is prima facie obvious to select glycerin for incorporation into a nail polish remover, based on its recognized suitability for its intended use as an emollient, as taught by Mercado. Furthermore, it is prima facie obvious to include glycerin at 1-20 %, because at the said amounts, the ingredient is suitable for its recognized function (e.g., as an emollient), as taught by Mercado [Mercado; 0009].
	Regarding Castrogiovanni’s disclosure of water, Castrogiovanni taught a water phase comprising a preferred range [Example 2] of 40-70 % water. Since Castrogiovanni was silent the amount of glycerin, as too was Castrogiovanni silent an amount of water less than the amount of glycerin.
prima facie obvious to one of ordinary skill in the art to optimize Castrogiovanni’s amount of water, as taught by Mercado.
Finally, since Castrogiovanni generally disclosed thickening and gelling agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within Castrogiovanni, hydroxypropyl cellulose, as taught by Mercado. It is prima facie obvious to select hydroxypropyl cellulose for incorporation into a nail polish remover, based on its recognized suitability for its intended use as a gelling agent, as taught by Mercado.
The combined teachings of Castrogiovanni and Mercado teach abrasive agents comprised in a cosmetically suitable vehicle; however, the combined art was not specific the abrasive as suspended.
Davies disclosed a composition for applying to human nails, said composition having suspended therein, abrasive particles [abstract]. The abrasives were maintained in suspension for a long period of time, in order to ensure commercial acceptance of the product [col 1, lines 20-25 and at col 4].
Since Castrogiovanni taught abrasive agents comprised in a cosmetically suitable vehicle, it would have been prima facie obvious to one of ordinary skill in the art to 
The instant claim 1 recites 30-70 % C2-C3 monoalcohol; 5-20 % glycerin; 10-45 % acetone; a glycerin to C2-C3 monoalcohol weight ratio of less than 0.6; less water than glycerin.
The instant claim 2 recites 10-40 % acetone.
The instant claim 3 recites the glycerin to C2-C3 monoalcohol weight ratio at 0.1-0.25.
The instant claim 6 recites a glycerin to acetone weight ratio of less than 1.2.
The instant claim 8 recites glycerin present at 15-25 %.
The instant claim 11 recites the C2-C3 monoalcohol present at 45-70 %.
The instant claim 13 recites the cellulose polymer at 0.75-7.5 %.
The instant claims 14-15 recite ethanol at 45-70 %.
The instant claim 16 recites 45-70 % ethanol and 10-40 % acetone.
Mercado taught 50-99 % of a solvent (disclosed were combinations of acetone and ethanol); 1-20 % of glycerin; water, at 1-45 % and hydroxypropyl cellulose, at 1.5-10 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Castrogiovanni, in view of Mercado and Davies, reads on claims 1-8, 11 and 13-16.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Mercado is silent concerning suspended abrasive materials.
The Examiner responds that Castrogiovanni, in view of Davies, disclosed solutions comprising suspended abrasives.

Applicant argued that Mercado does not specifically disclose any combination of acetone and C2-C3 monoalcohol or any combination of acetone with glycerin, let alone all three of these components together.
The Examiner disagrees. Mercado disclosed that ethanol may be included in the composition in combination with acetone [0029], where the composition may also include glycerin [0031].

Applicant argued that Mercado at [0029] does not teach or suggest any criticality associated with the amounts of ethanol or acetone to be combined, and that the teaching does not lead to the present invention, which requires specific amounts of ingredients to yield compositions having superior removal and stability problems.
The Examiner responds that Mercado taught [0029 and 0031] amounts of ingredients that overlap the amounts that are instantly claimed. Mercado taught the solvents ethanol and acetone at a combined amount of 50-99 %. Glycerin was taught at up to 20 %. Regarding the criticality of amounts, the Examiner disagrees that the Applicant has shown a criticality of the amounts of ingredients, with respect to removal 

Applicant argued that Mercado is silent the significance of glycerin, and that nothing in Mercado suggests anything special about combining glycerin with acetone and ethanol.
The Examiner responds that Mercado is not required to define every functionality of glycerin. The claims require glycerin at 5-25 %. Mercado taught glycerin at up to 20 % (discussed). Mercado’s glycerin teaching reads on the claimed glycerin limitation.

Applicant argued that Mercado is silent the criticality of combining the required amounts of monoalcohol/acetone/glycerin with a cellulose thickener, in order to obtain a stable compound.
The Examiner responds that Mercado was not relied upon to teach a stable compound, as the said property (stability) is not a claimed limitation. 

Applicant argued surprisingly superior results regarding the removal properties and stability of the claimed composition, at the claimed amounts of ingredients. Applicant cited Examples 1a and 2a, in support of said allegations.
The Examiner disagrees that the Applicant has shown superior results regarding the removal properties and stability of the claimed nail polish removal composition.
Regarding the removal properties, composition C had amounts of ingredients that both fell within the claimed amounts, and below the claimed glycerin/ethanol ratio. This 
Regarding the stability, and the ability of a cellulose polymer to thicken the claimed compositions, it does not appear that the cellulose polymer was required for thickening. Furthermore, it does not appear that the claimed ingredients, and amounts, were critical to stability. This is because several comparative compositions (B, E and F-N) that fell outside of the claimed ranges (amounts of ingredients and the glycerin/ethanol ratio) were capable of being thickened with a polymer (polyacrylamide) other than a cellulose polymer; and, these comparative compositions were also stable. The Applicant did not show that the claimed ingredients and amounts were critical to the ability to thicken and/or stabilize the nail polish remover. 
The Applicant’s allegations of surprisingly superior removal properties are non-persuasive. The Applicant’s allegations of surprisingly superior stability/thickening are non-persuasive.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-8, 11 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-13, 15-16 and 21-24 of copending Application No. 16/397,559 in view of  Mercado et al (US 2017/0007516).
 Claims 1-8, 11 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10, 12-14 and 21-22 of copending Application No. 16/397,551 in view of  Mercado et al (US 2017/0007516).
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the nail polish remover except for a cellulose polymer soluble in a C2-C3 monoalcohol. The instant claims require said cellulose polymer, and the instant claim 5 limits the polymer to hydroxypropylcellulose, and such an ingredient is not recited by the copending claims.
Mercado taught nail polish removers [abstract and title] comprising hydroxypropyl cellulose, wherein the said ingredient allowed the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface [0030].
Thus, it would have been prima facie obvious to have used hydroxypropyl cellulose in the copending formulations, because hydroxypropyl cellulose, when incorporated in nail polish removers, allows the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface, as taught by Mercado at paragraph 0030.
These are provisional nonstatutory double patenting rejections.

Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/175,224 (which has issued as a US Patent) in view of  Mercado et al (US 2017/0007516).
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the nail polish remover except for a cellulose polymer soluble in a C2-C3 monoalcohol. The instant claims require said cellulose polymer, and the instant claim 5 limits the polymer to hydroxypropylcellulose, and such an ingredient is not recited by the issued claims.
Mercado taught nail polish removers [abstract and title] comprising hydroxypropyl cellulose, wherein the said ingredient allowed the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface [0030].
Thus, it would have been prima facie obvious to have used hydroxypropyl cellulose in the issued formulation, because hydroxypropyl cellulose, when incorporated in nail polish removers, allows the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface, as taught by Mercado at paragraph 0030.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.

The Examiner disagrees that Mercado is not a viable reference for obviousness. The obviousness rejections, and arguments, in view of Mercado were discussed above. The obviousness-type nonstatutory double patenting rejections over Mercado are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612